—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered January 6, 1995, convicting defendant, after a jury trial, of murder in the second degree, robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 23 years to life, SVs to 25 years and 5 to 15 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The killing of the restaurant manager simultaneously with the execution of the robbery of the cash receipts of the restaurant satisfied the element of a death caused “in furtherance of’ a robbery within the meaning of Penal Law § 125.25 (3) and we reject defendant’s argument that the circumstantial evidence raises a reasonable doubt with respect to this issue. We perceive no abuse of sentencing discretion. We have considered defendant’s other contentions and find them to be without merit.
Concur — Ellerin, J. P., Wallach, Rubin, Tom and Saxe, JJ.